Case: 15-40211      Document: 00513241726         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40211
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORGE MAYA-OSORIO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1526-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jorge Maya-Osorio raises an
argument that is foreclosed by United States v. Izaguirre-Flores, 405 F.3d 270,
277 (5th Cir. 2005), which held that the North Carolina offense of taking
indecent liberties with a child constituted “sexual abuse of a minor” and thus
is a crime of violence for purposes of the 16–level enhancement under U.S.S.G.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40211      Document: 00513241726   Page: 2   Date Filed: 10/22/2015


                                 No. 15-40211

§ 2L1.2(b)(1)(A)(ii).   Accordingly, the motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                       2